SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

280
CA 15-00195
PRESENT: WHALEN, P.J., CENTRA, CARNI, DEJOSEPH, AND TROUTMAN, JJ.


DARLENE M. LOHNAS, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

FRANK A. LUZI, JR., M.D. AND NORTHTOWNS
ORTHOPEDICS, P.C., DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


THE TARANTINO LAW FIRM, LLP, ROCHESTER (TAMSIN J. HAGER OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

BRIAN P. FITZGERALD, P.C., BUFFALO (BRIAN P. FITZGERALD OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered July 14, 2014. The order denied defendants’
motion for partial summary judgment.

      It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985).




Entered:    June 17, 2016                       Frances E. Cafarell
                                                Clerk of the Court